Exhibit 10 (a)

 

CHANGE IN CONTROL AND TERMINATION AGREEMENT

 

THIS CHANGE IN CONTROL AND TERMINATION AGREEMENT (“Agreement”) made as of
6/28/2004 among CITY HOLDING COMPANY, (“Employer”), and John A. DeRito
(“Employee”), recites and provides:

 

Recitals:

 

A. Employee is employed by Employer as an Executive Vice President, Division
Head Commercial Banking.

 

B. Employer considers the continued availability of Employee’s services to be
important during any period Employer is offered for sale.

 

C. Employee is willing to make his services available to Employer on the terms
and subject to the conditions set forth herein.

 

Agreement:

 

In consideration of the mutual covenants contained herein, the parties agree as
follows:

 

1. Change in Control. In the event of a Change of Control (as defined below) of
Employer, Employee may voluntarily terminate employment with Employer until the
expiration of the 24 month period after the Change of Control for “Good Reason”
and be entitled to receive in a lump sum (i) any compensation already due and
earned but not yet paid through the date of termination and (ii) in lieu of any
further salary payments from the date of termination, an amount equal to
Termination Compensation times 2.00, or at his election, may receive this amount
in installments paid out over 24 months according to the Employer’s payroll
practices during which time the Employee shall also be eligible for health
insurance coverage at the same rate as any employee.

 

“Good Reason” shall mean the occurrence at any time within 24 months after a
Change of Control of any of the following events without Employee’s express
written consent:

 

(a) the assignment to Employee of duties materially inconsistent with the
position held by Employee immediately prior to the Change of Control;



--------------------------------------------------------------------------------

(b) a reduction by Employer in Employee’s base salary as then in effect or me
exclusion of Employee from participation in Employer’s benefit plans in which he
previously participated as in effect at the date hereof as the same may be
increased from time to time during the term of this Agreement or Employer’s
failure to increase (within 12 months of Employee’s last increase in base
salary) Employee’s base salary in an amount which at least equals on a
percentage basis, the average percentage increase in base salary for all
executives entitled to participate in Employer’s executive incentive plans for
which Employee was eligible during the preceding 12 months;

 

(c) an involuntary relocation of Employee more than 30 miles from the location
where Employee worked immediately prior to the Change of Control or the breach
by Employer of any other material provision of this Agreement; or

 

(d) any purported termination of the employment of Employee by Employer without
“Just Cause.”

 

A “Change of Control” shall be deemed to have occurred if (i) any person or
group of persons (as defined in Section 13(d) and 14(d) of the Securities
Exchange Act of 1934) together with its affiliates, excluding CHCO and employee
benefit plans of Employer, is or becomes, directly or indirectly, the
“beneficial owner (as defined in Rule 13d-3 promulgated under the Securities
Exchange Act of 1934) of securities of Employer representing 20% or more of the
combined voting power of Employer’s then outstanding securities; or (ii) during
the term of this Agreement as a result of a tender offer or exchange offer for
the purchase of securities of Employer (other than such an offer by Employer for
its own securities), or as a result of a proxy contest, merger, consolidation or
sale of assets, or as a result of any combination of me foregoing, individuals
who at the beginning of any two-year period during the term of this Agreement
constitute Employer’s Board of Directors, plus new directors whose election or
nomination for election by Employer’s shareholders is approved by a vote of at
least two-thirds of the directors still in office who were directors at the
beginning of such two-year period, cease for any reason during such two-year
period to constitute at least two-minis of the members of such Board of
Directors; or (iii) the shareholders of Employer approve a merger or
consolidation of Employer with any other corporation or entity regardless of
which entity is the survivor, other than a merger or consolidation which would
result in the voting securities of Employer outstanding immediately prior
thereto continuing to represent (either by remaining outstanding or being
converted into voting securities of the surviving entity) at least 80% of the
combined voting power of the voting securities of Employer or such surviving
entity outstanding immediately after such merger or consolidation; or (iv) the
shareholders of Employer approve a plan of complete

 

-2-



--------------------------------------------------------------------------------

liquidation or winding-up of Employer or an agreement for the sale or
disposition by Employer of all or substantially all of Employer’s assets; or (v)
any event which Employer’s Board of Directors determines should constitute a
Change of Control.

 

“Termination Compensation” shall mean the highest amount of annual cash
compensation (including cash bonuses and other cash-based benefits, including
for these purposes amounts earned or payable whether or not deferred, and
excluding any signing bonus for employment, stock bonuses, stock options or
stock acquired pursuant to stock options) and continuation of other benefits
(i.e. health, dental, life, disability) or cash equivalent value received by
Employee during any one of the three calendar years preceding the year of
termination of employment or what the employee would earn at the employee’s
current rate of pay during the then current calendar year. Notwithstanding the
above, total termination compensation for 2004 is set at $300,000.

 

“Just Cause” shall mean termination, accomplished by vote of Employer’s Board of
Directors, related to Employee’s personal dishonesty, gross incompetence,
willful misconduct, breach of a fiduciary duty involving personal profit,
intentional failure to perform stated duties, willful violation of any law, role
or regulation, gross negligence, malfeasance (other than traffic violations or
similar offenses) or a final cease-and-desist order, conviction of a felony or
of a misdemeanor involving moral turpitude, unethical business practices in
connection with Employer’s business, or misappropriation of Employer’s assets or
similarly serious violation of policy of City National Bank or City Holding
Company.

 

2. Termination.

 

a) Employer shall have the right to terminate Employee’s employment under this
Agreement at any time for Just Cause, which termination shall be Effective
immediately. In the event of termination for “Just Cause”, Employee shall only
be entitled to receive earned but unpaid salary.

 

b) Employer may terminate Employee’s employment other than for “Just Cause”, at
any time upon written notice to Employee, which termination shall be Effective
immediately. In the event Employer terminates Employee for reasons other than
just cause. Employee will nevertheless receive a lump sum payment of 60 weeks
pay or at his election may receive this amount in installments paid out
according to the Employer’s payroll practices during which time the Employee
shall also be eligible for health insurance coverage at the same rate as any
employee.

 

3. No Obligation to Seek Other Employment. While receiving payments pursuant to
this Agreement, Employee shall not be obligated to seek other employment or take
any other action by way of mitigation of the amounts payable to Employee
hereunder, and such amounts shall not be reduced or terminated whether or not
Employee obtains other employment.

 

-3-



--------------------------------------------------------------------------------

4. Non-Competition - If Employee is terminated for “Just Cause” or receives any
termination compensation as a result of a Change in Control as set forth in
paragraph 1, then Employee agrees that for a period of two (2) years after
separation from the company, he will not directly or indirectly, either as
principal, agent, employee, employer, co-partner, or in any other individual or
representative capacity whatsoever engage in the banking and financial services
business which includes consumer, savings, commercial banking and the insurance
and trust business, or the savings and loan or mortgage business, or any other
businesses in which the Company or its affiliates are engaged in the counties of
Kanawha, Putnam. Jackson, Cabell, Wayne, Mason, Lincoln, Doddridge, Marion,
Raleigh, Summers, Fayette, Greenbrier, Nicholas, Braxton, Lewis, Monroe,
Pocahontas, Mercer, Wood, Harrison, Jefferson, Berkeley, Morgan, Hampshire in
West Virginia, nor will Employee solicit or assist any other person in so
soliciting, any depositors or customers of the Company or its affiliates, or
induce any of them or former employees of the Company or its affiliates to
terminate their employment with the Company or its affiliates. In the event the
non-competition provision is violated, then the Company has the right to
terminate any payments owed to Employee and seek any other available remedy.

 

5. Miscellaneous.

 

a. This Agreement shall be governed by and construed in accordance with the laws
of the State of West Virginia without regard to conflicts of law principles
thereof.

 

b. This Agreement constitutes the entire Agreement between Employee and
Employer, with respect to the subject matter hereof, and supersedes all prior
agreements with respect thereto.

 

c. All parties agree that any dispute related to this Agreement, employment of
Employee, or termination of Employee shall be arbitrated in accordance with the
Rules of the American Arbitration Association with each party to bear their own
costs and attorneys’ fees.

 

d. This Agreement may be executed in one or more counterparts, all of which,
taken together, shall constitute one and the same instrument.

 

-4-



--------------------------------------------------------------------------------

e. The Employee acknowledges that he has read this Agreement and has been given
an opportunity to have counsel of his choice review this Agreement.

 

f. Any notice or other communication required or permitted under this Agreement
shall be effective only if it is in writing and delivered in person or by
reliable overnight courier service or deposited in the mails, postage prepaid,
return receipt requested, addressed as follows:

 

To Employer:

 

City Holding Company

25 Gatewater Road

Cross Lanes, West Virginia 25313

(304)769-1100

Attention: Corporate Secretary

 

To Employee:

 

John A. DeRito

 

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

 

6. The provisions of this Agreement shall be deemed severable and the invalidity
or unenforceability of any provision shall not affect the validity or
enforceability of the other provisions hereof. It is understood and agreed that
no failure or delay by Employer or Employee in exercising any right, power or
privilege under this Agreement shall operate as a waiver thereof, nor shall any
single or partial exercise thereof preclude any other or further exercise
thereof or the exercise of any other right, power or privilege hereunder.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date and year first above written.

 

CITY HOLDING COMPANY

 

By:

 

/s/ Gerald R. Francis

--------------------------------------------------------------------------------

Name:

 

Gerald R. Francis

Title:

 

President & CEO

EMPLOYEE:

/s/ John A. DeRito

--------------------------------------------------------------------------------

 

-5-